Citation Nr: 9905503	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1944 to December 
1945.  He died in 1990.



This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Veterans Appeals (Court) held that 






A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under § 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Under other regulations, service 
connection may also be granted for certain disabilities which 
are present to a compensable degree within a given period 
after service (i.e., arteriosclerotic heart disease etc., 
within 1 year); or which are due to or the result of other 
service-connected disabilities (or treatment therefor) under 
38 C.F.R. § 3.310.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant would not meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

Under 38 C.F.R. § 3.312 (2), generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
though evaluated as 100 percent disabling) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

Pursuant to 38 C.F.R. § 3.312 (3), service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  

Further, 38 C.F.R. § 3.312 (4) states that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  

However, the Board is not free to substitute its own judgment 
for that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual background

Service connection was in effect for residuals, shell 
fragment wound to the interscapular and left scapular regions 
with retained foreign bodies, rated as 10 percent disabling; 
residuals, shell fragment wound to the right arm with injury 
to Muscle Group VI with retained foreign bodies, rated as 10 
percent disabling; and residuals of a shell fragment wound to 
the face with retained foreign body, rated as noncompensably 
disabling.  These ratings had been in effect for many years.

The veteran's long-standing service-connected wound residuals 
are described in detail in Board decisions in 1952, 1974, 
1976, 1979, 1983, 1985 and 1989.  These disabilities had been 
static in nature for many years.

The veteran underwent VA examination in August 1988, which 
showed no change in his disability picture.  He was not then 
taking any medications.





A death certificate was submitted which showed that the 
veteran's death on April 6, 1990 was due to cardiorespiratory 
arrest due to pneumonia.  It was signed by a rural health 
officer.

In the claim for benefits, the appellant cited the veteran's 
medications for service-connected disabilities as having 
contributed to his overall ill health and death.  

The only clinical reference in the file to care by Ponciano 
N. Lloren, M.D., of the veteran was in 1984 when he described 
the veteran's facial scar as being the painful; he did not 
indicate what medications if any he had then prescribed.  

A subsequent statement received in November 1997, and 
reportedly dated June 10, 1990 from Dr. Lloren, is to the 
effect that he had treated the veteran for years, including 
in the months of January, February and March 1990, with 
medications for his pain due to the service-connected 
disabilities.  

After inquiry by the RO as to clinical record availability, 
in a subsequent statement from the appellant, quoting a 
communication from the physician, it was reported that all 
clinical records and specifications as to medications given 
to the veteran and other related information was all 
unavailable as they had been misplaced due to and during the 
killer earthquake in July 1990.  



A memorandum is of record with regard to the RO's 
investigation of the above physician's records and other 
related matters, and the conclusion, based on the extensive 
investigation including relating also in similar 
circumstances and contentions to another veteran, that the 
physician had been licensed since 1939, had retired in 1985; 
and that the physician's statements with regard to this and 
other veteran's (or appellant's) treatment all the way back 
to the 1950's could not be backed up with any clinical 
information from prior to July 1990, and that anything he 
stated with regard to anything that happened before that time 
would be based on his memory alone.  This certification was 
based on other veteran's records as well as an interview by 
the RO with the physician in July 1995 when he had attested 
that all such treatment records had been destroyed. 

Analysis

The Board notes that the claimant has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to cause of death 
claims, the veteran died of a disability linked to his period 
of active service.  Moreover, the competent medical evidence 
of record does not suggest that the veteran died of a 
disability related to his period of active service.  

There is no credible evidence or even a claim that any heart 
disease or respiratory disorder was or may be presumed to be 
the result of service.  In fact, the first clinical notation 
of such was many years after service.  

It is primarily contended that the medications given for the 
veteran's service-connected shrapnel wounds led to his death.  
In that regard, the most recent clinical evaluation of the 
veteran's disabilities prior to his death (dated in 1988) 
showed no change in the wounds over many years, and that he 
was not taking any medications for them.  

In this regard, the Board notes that while the veteran did 
indeed have several service-connected shrapnel wounds, none 
affected a vital organ and/or was of itself of a progressive 
or debilitating nature.  More particularly, they had been 
static for years, and when last examined by VA, he was not 
taking any medication for them, let alone something that 
would have impacted significantly upon his death or the 
systemic disabilities which led to his death.

The only medical statement of record which serves to try to 
associate the veteran's service-connected disabilities (or 
treatment therefor) with his death is from Dr. Lloren.  

The Board would be remiss in not noting that both the Board 
and the Court have had exposure to Dr. Lloren in the past, 
under similar circumstances, and with regard to similarly 
unsupported statements.  [In the one case before the Court in 
which Dr. Lloren's evidence was cited, he had asserted that 
he had actually been assigned to the same company inservice 
in the 1940's with that veteran.  In that case, Dr. Lloren 
had identified the psychiatric diagnosis given to that 
veteran's mental health problems as post-traumatic stress 
disorder (PTSD), one which, as noted by the Court in the 
context of American Psychiatric Association guidelines, was 
not then (and for some time thereafter) in common usage.  See 
Laruan v. West, 11 Vet. App. 80 (1998)].  

There are several compelling reasons that the statement from 
Dr. Lloren is less than credible, including the date that has 
been assigned to the letter, allegedly within a very few days 
of the veteran's death yet received years later.  It is also 
noted that he was not designated on the death certificate as 
having seen him at that time; the certificate is signed by a 
rural health officer, the veteran having died unattended.

Moreover, there are no pertinent records available for 
verification.  The physician's attempts to recount events 
make the assertions inherently less reliable than would be 
the case if he had any clinical basis to consult for specific 
information.  See Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992).

The statement by Dr. Lloren appears to have been based on the 
evidence of the appellant's statements, and is in fact 
phrased similarly, and such an opinion is based on a factual 
premise that is wholly or entirely inaccurate and thus has no 
probative value whatsoever.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The claimant may render her personal opinion; however, she is 
not a medical expert, and as such is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the appellant's lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993). 

Accordingly, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, and her claim must be denied.

During the pendency of the appeal, the appellant was 
specifically informed of the evidence necessary to complete 
her case, and to the extent that she provided information 
with regard to pertinent records, either she or the RO 
obtained those and/or pertinent information and added them to 
the claims folder.  The appellant has not otherwise indicated 
the existence of any additional post service medical evidence 
that has not already been obtained that would well ground her 
claim.  McKnight v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
Epps v. Gober, 126 F. 3d 1464 (Fed.Cir. 1997).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her claim.


ORDER

The appellant not having submitted a well grounded claim for 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

	ADONES PADCHICO



- 13 -


CHICO



- 1 -


